          Case 3:20-cr-00088-TSL-FKB Document 43 Filed 10/12/20 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION




 UNITED STATES OF AMERICA                                                         PLAINTIFF



 VS.                                                Criminal Action No. 3:20-CR-88-TSL-FKB



 MARK ANTHONY COLEMAN                                                             DEFENDANT



___________________________________________________________________________________

    DEFENDANT’S COMBINED REPLY TO GOVERNMENT’S RESPONSES TO FIRST
              AND SECOND MOTIONS FOR DISMISSAL OF INDICTMENT
___________________________________________________________________________________

       COMES NOW the Defendant, Mark Anthony Coleman, by and through undersigned counsel,

and respectfully files this Combined Reply to Government’s Responses to Defendant's First and Second

Motions to Dismiss (Documents 38, 39), and would show unto this Court the following in support of

his combined reply:




                                      ARGUMENT -- REPLY



        With regard to a “substantial step,” the Supreme Court of the United States stated: “As was

 true at common law, the mere intent to violate a federal criminal statute is not punishable as an

 attempt unless it is also accompanied by significant conduct,” that is, unless accompanied by “an

 overt act qualifying as a substantial step toward completion” of the underlying offense. United States
         Case 3:20-cr-00088-TSL-FKB Document 43 Filed 10/12/20 Page 2 of 5


v. Resendiz-Ponce, 549 U.S. 102 (2007); see also United States v. Faulkner, 950 F.3d 670 (10th Cir.

2019); United States v. Soto-Barraza, 947 F.3d 1111 (9th Cir. 2020); United States v. Vinton, 946 F.3d

847 (6th Cir. 2020); United States v. Pugh, 945 F.3d 9 (2d Cir. 2019); United States v. Anderson, 932

F.3d 344 (5th Cir. 2019); United States v. Strubberg, 929 F.3d 969 (8th Cir. 2019); United States v.

Rang, 919 F.3d 113 (1st Cir. 2019); United States v. Garner, 915 F.3d 167 (3d Cir. 2019); United

States v. St. Hubert, 909 F.3d 335 (11th Cir. 2018).

       A substantial step is more than mere preparation. United States v. Howard, 766 F.3d 414 (5th

Cir. 2014). A substantial step is action strongly corroborative of the individual’s intent to commit the

underlying offense. United States v. Aldawsari, 740 F.3d 1015 (5th Cir. 2014). It is action which, if

uninterrupted, will result in the commission of the claimed offense. United States v. Gonzalez-

Monterroso, 745 F.3d 1237 (9th Cir. 2014).

       The Defendant’s alleged conduct falls far short of the requisite action needed to meet this

threshold requirement. The Fifth Circuit, in considering the conduct needed to meet the “substantial

step” requirement, indicated that a firm plan to meet or the actual act of travelling to meet the minor

in question was needed in or order to meet this threshold requirement. See United States v. Olvera,

687 F.3d 645 (5th Cir. 2012) (finding defendant took substantial steps by asking adult intermediary to

send sexual messages and photos to a minor and arriving at arranged meeting place); United States v.

Barlow, 568 F.3d 215 (5th Cir. 2009) (determining that defendant took a substantial step when, over

the course of months, he engaged in sexual conversations with a purported minor, drove to the

meeting location, and then left early); United States v. White, 636 F. App’x 890 (5th Cir. 2016)

(concluding that the evidence was sufficient to show an attempt to violate § 2422(b) when defendant

exchanged sexual messages with purported minor and arrived at arranged meeting place with

condoms)). “Travel to a meeting place is . . .sufficient to establish” a substantial step toward an

attempt to violate § 2422(b). Howard, 766 F.3d at 421. In that the Defendant herein neither made firm
         Case 3:20-cr-00088-TSL-FKB Document 43 Filed 10/12/20 Page 3 of 5


plans to meet the minor child, nor actually travelled to meet the minor child, to engage in sexual

activities, the requirement of a “substantial step” may not be met by the Government.

       The Federal statute in question, 18 U.S.C. § 2422(b), criminalizes an attempt to achieve a

mental state – the assent of a minor to engage in sexual activity. See, e.g., United States v. Dwinells,

508 F.3d 63 (1st Cir. 2007) (stating that “Section 2422(b) criminalizes an intentional attempt to

achieve a mental state—a minor’s assent—regardless of the accused’s intentions vis-a-vis the actual

consummation of sexual activities with the minor.”); United States v. Brand, 467 F.3d 179 (2d Cir.

2006)). In the instant case, as reflected in her video interview and other statements, the minor child

never intended to engage in sexual activities with the Defendant. She laughingly asserted in her video

interview that she was using and otherwise “finessing” the Defendant for monetary gain, with no

intention or desire to engage in sexual activities with the Defendant. As such, the Defendant could not,

and would not, have achieved the minor child’s assent to engage in sexual activity or such mental

state even had he attempted to do so.

      Finally, the Defendant asserts that § 2422(b) is void for vagueness in that said statute “fails to

give adequate guidance to those who would be law-abiding, to advise defendants of the nature of the

offense with which they are charged, or to guide courts in trying those who are accused.” Musser v.

Utah, 333 U.S. 95 (1948). “Men of common intelligence cannot be required to guess at the meaning

of [an] enactment.” Winters v. New York, 333 U.S. 507 (1948). Thus, the Supreme Court has required

that a penal statute provide the definition of the offense with “sufficient definiteness that ordinary

people can understand what conduct is prohibited and in a manner that does not encourage arbitrary

and discriminatory enforcement.” Kolender v. Lawson, 461 U.S. 352 (1983).

      Evidence of this vagueness and uncertainty is apparent in the various courts which have

struggled to determine what conduct is required to show an attempt to persuade, induce, entice, or

coerce a minor to engage in prostitution or any sexual activity. In that courts and jurisdictions cannot

agree on a certain type of conduct required to violate § 2422(b), how is the Defendant, much less the
         Case 3:20-cr-00088-TSL-FKB Document 43 Filed 10/12/20 Page 4 of 5


general public, to know and understand what conduct is prohibited by this statute? This uncertainty as

to the conduct prohibited by § 2422(b) merely encourages and promotes arbitrary and discriminatory

enforcement. Accordingly, the Defendant’s indictment for violation of § 2422(b) must be dismissed

pursuant to the void for vagueness doctrine.

       For the foregoing reasons, the Defendant, Mark Anthony Coleman, respectfully asks for entry

of an Order dismissing the indictment as to Counts 1 and 2, along with any and all forfeiture

allegations contained therein.

       Respectfully submitted this, the 12th day of October, 2020.




                                                    MARK ANTHONY COLEMAN




                                                    BY:/s/Dennis C. Sweet, III
                                                          Dennis C. Sweet, III



Dennis C. Sweet, III (MSB #8105)
Sweet & Associates
158 East Pascagoula Street
Jackson, Mississippi 39201
Telephone: (601) 965-8700
        Case 3:20-cr-00088-TSL-FKB Document 43 Filed 10/12/20 Page 5 of 5


                                CERTIFICATE OF SERVICE


     I hereby certify that on this 12th day of October, 2020, a true and correct copy of the

foregoing COMBINED REPLY TO GOVERNMENT’S RESPONSES TO FIRST AND SECOND

MOTIONS FOR DISMISSAL OF INDICTMENT was served on all counsel of record via the

USDC CM/ECF electronic filing system.




                                                   /s/Dennis C. Sweet, III
                                                     Dennis C. Sweet, III
